TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00009-CV



                  Antonio Labrado, Jr. d/b/a Sunset Enterprises, Appellant

                                                v.

                         The University of Texas at El Paso, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-09-001296, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               This Court received notice that appellant Antonio Labrado, Jr. d/b/a

Sunset Enterprises has filed for bankruptcy protection (United States Bankruptcy Court, W.D. Tex.,

El Paso Division, Cause No. 11-30117). Thus, his appeal is suspended pursuant to the statutory

automatic stay. See 11 U.S.C. § 362(a) (West 2004 & Supp. 2010); Tex. R. App. P. 8.

               The parties are instructed to file a report sixty days from the date of this order

informing this Court about the status of the bankruptcy proceedings. Any party may file a motion

to reinstate upon the occurrence of an event that would allow the appeal to proceed. See Tex. R.

App. P. 8.3(a). Failure to notify this Court of a lift of the automatic stay or termination of the
bankruptcy case may result in dismissal of this appeal for want of prosecution. See Tex. R. App.

P. 42.3(b).




                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Bankruptcy

Filed: January 27, 2011




                                               2